 

Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 9,
2015, by and between BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the
“Company”), and MARK WEINREB (the “Executive”). Certain capitalized terms used
in this Agreement are defined in Section 12.

 

RECITALS

 

WHEREAS, the Company and the Executive desire to enter into an agreement which
will set forth the terms and conditions upon which the Executive shall be
employed by the Company and upon which the Company shall compensate the
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.          Employment. The Company will employ the Executive, and the Executive
will provide employment services to the Company, upon the terms and conditions
set forth in this Agreement for the period ending as provided in Section 5 (the
“Employment Period”).

 

2.          Employment At-Will. Notwithstanding anything in this Agreement, the
Executive and the Company understand and agree that the Executive is an employee
at-will, and that the Executive may resign, or the Company may terminate the
Executive’s employment, at any time and for any or for no reason, subject to the
provisions of this Agreement. Nothing in this Agreement shall be construed to
alter the at-will nature of the Executive’s employment.

 

3.          Position and Duties. During the Employment Period, the Executive
will serve in the position set forth on Schedule A attached hereto and will
render such managerial, analytical, administrative, financial and other
executive services to, and shall have such responsibilities on behalf of, the
Company and its Subsidiaries, as are from time to time necessary in connection
with the management and affairs of the Company and its Subsidiaries, in each
case subject to the authority of the Board of Directors of the Company (the
“Board”) to define and limit such executive services consistent with his
position. The Executive will devote substantially all of his business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
Subsidiaries, provided that the Executive will be permitted to (i) serve, with
the prior written consent of the Board (such consent not to be unreasonably
withheld), as a member of the board of directors or advisory board of charitable
organizations, (ii) engage in charitable activities and community affairs, and
(iii) manage his personal investments and affairs, except that the Executive
will limit the time devoted to the activities described in clauses (i), (ii),
and (iii) so as not to materially interfere, individually or in the aggregate,
with the performance of his duties and responsibilities hereunder. The Executive
will perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner. During the Employment
Period, the Executive’s primary work location shall be the Company’s offices
located at 40 Marcus Drive, Melville, New York (the “Company Offices”) or such
other location that is within fifty (50) miles of the Company Offices.

 



 

 

 

4.          Salary and Benefits.

 

(a)          Salary. During the Employment Period, the Company will pay the
Executive a salary at the annual rate set forth on Schedule A attached hereto
(as in effect from time to time, the “Salary”) as compensation for his services.
The Salary will be payable in regular installments in accordance with the
general payroll practices of the Company and its Subsidiaries and subject to
applicable withholding requirements.

 

(b)          Bonus. During the Employment Period, the Executive will be entitled
to receive bonuses in the amount and upon and subject to the terms and
conditions set forth on Schedule A attached hereto. The cash Bonus payable for
2015 will be payable in regular installments in the same manner as the Salary is
payable for such year. Any and all cash Bonuses payable for any year commencing
on or after January 1, 2016 will be payable by December 31 of the year for which
the Bonus is payable, except that, to the extent the amount of the Bonus is
based upon the Company’s financial statements for a particular fiscal year, then
such portion of the Bonus shall be payable within fifteen (15) days following
the date on which the audit report with respect to such financials is delivered
to the Company.

 

(c)          Benefits. During the Employment Period, the Company will provide
the Executive with medical, dental, life and long-term disability insurance and
other benefits under such plans as the Board may establish or maintain from time
to time for similarly situated employees. Effective as of January 1, 2015, the
Executive will be entitled to the number of weeks of paid vacation each year set
forth on Schedule A attached hereto. Effective as of January 1, 2015, to the
extent that the Executive does not use all the vacation time in any year, the
unused vacation may not be carried over to the next year.

 

(d)          Reimbursement of Expenses.

 

(i)          During the Employment Period, the Company will reimburse the
Executive for all reasonable out-of-pocket expenses incurred by him in the
course of performing his duties that are consistent with the Company’s policies
in effect from time to time with respect to travel, entertainment and other
business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses. The Company agrees that travel and
accommodation will be at the business class level.

 

(ii)         During the Employment Period, the Executive shall be entitled to
receive a monthly automobile allowance in the amount set forth on Schedule A
attached hereto (the “Automobile Allowance”).

 

(e)          Computer; Cell Phone. During the Employment Period, the Company
will provide to the Executive a laptop computer and cell phone for use by the
Executive in the performance of his duties and will pay, or reimburse the
Executive for, all Internet charges and cell phone related charges. In the event
of the termination of the Executive’s employment with the Company for any reason
other than by the Company for Cause, the Executive shall be entitled to retain
the laptop computer and cell phone for his personal use (subject to the deletion
of all confidential and proprietary information contained therein).

 

2

 

 

(f)          Insurance Premiums. During the Employment Period, the Company shall
reimburse the Executive for all insurance premiums paid by him, or pay directly
to the insurance companies all insurance premiums payable by him, for disability
insurance, long-term care insurance, and life insurance, up to the aggregate
amount per year set forth on Schedule A attached hereto (the “Insurance
Reimbursement/Payment”).

 

(g)          Taxes. In the event the Board or the Compensation Committee of the
Board (the “Compensation Committee”), in its sole discretion, determines to
grant to the Executive any shares of Common Stock of the Company, the Company
agrees to pay any income tax liability, on behalf of the Employee, that may
result from such grant.

 

5.          Termination.

 

(a)          The Employment Period will continue until the earlier of: (i) the
Executive’s resignation (A) for Good Reason or (B) for any other reason or for
no reason; (ii) the death or Disability of the Executive; (iii) the giving of
notice of termination by the Company (A) for Cause or (B) for any other reason
or for no reason (a termination described in this clause (iii)(B) being a
termination by the Company “Without Cause”); or (iv) December 31, 2017 (the
“Expiration Date”).

 

(b)          If, prior to a Change in Control, the Company terminates the
Employment Period Without Cause or the Executive resigns during the Employment
Period for Good Reason, then, so long as the Executive continues to comply with
his continuing obligations hereunder, the Executive will be entitled to receive
each of the following:

 

(i)          severance payments in an aggregate amount equal to one (1) time the
sum of (A) his then annual Salary (but in no event shall such Salary amount be
less than the Per Annum Salary set forth on Schedule A) and (B) $100,000 (the
“Pre-Change in Control Cash Severance Amount”);

 

(ii)         (A) all accrued and unpaid Salary, (B) with respect to a
termination of employment during 2015, all accrued and unpaid Bonus, (C) all
accrued and unused vacation time for the then-current annual period (with the
right to vacation time being prorated for such period through the Termination
Date), (D) all unreimbursed business expenses (including the Automobile
Allowance) incurred through the Termination Date and payable pursuant to Section
4(d) and (E) all Insurance Reimbursement/Payment amounts incurred through the
Termination Date and payable pursuant to Section 4(f), which accrued and unpaid
Salary, Bonus, unused vacation, unreimbursed expenses (including Automobile
Allowance) and Insurance Reimbursement/Payment amounts, if any, shall be payable
in a lump sum within fifteen (15) days after the Termination Date; and

 

(iii)        one (1) time the annual Automobile Allowance and Insurance
Reimbursement/Payment, which amounts shall be payable over the twelve (12) month
period following the Termination Date in the same manner as paid prior to the
Termination Date.

 

3

 

 

The Executive shall also be entitled to any COBRA benefits to which the
Executive is entitled by law. During the twelve (12) month period following the
Termination Date, the Company will reimburse the Executive for all COBRA
premiums paid (the “COBRA Reimbursement”). Thereafter, COBRA benefits shall be
at the Executive’s sole expense.

 

(c)          If, following a Change in Control, the Company terminates the
Employment Period Without Cause or the Executive resigns during the Employment
Period for Good Reason, then, so long as the Executive continues to comply with
his continuing obligations hereunder, the Executive will be entitled to receive
each of the following:

 

(i)          severance payments in an aggregate amount equal to one and one-half
(1.5) times the sum of (A) his then annual Salary (but in no event shall such
Salary amount be less than the Per Annum Salary set forth on Schedule A and (B)
$200,000 (together with the Pre-Change in Control Cash Severance Amount, the
“Cash Severance Amount”);

 

(ii)         (A) all accrued and unpaid Salary, (B) with respect to a
termination of employment during 2015, all accrued and unpaid Bonus, (C) all
accrued and unused vacation time for the then-current annual period (with the
right to vacation time being prorated for such period through the Termination
Date), (D) all unreimbursed business expenses (including the Automobile
Allowance) incurred through the Termination Date and payable pursuant to Section
4(d), and (E) all Insurance Reimbursement/Payment amounts incurred through the
Termination Date and payable pursuant to Section 4(f), which accrued and unpaid
Salary, Bonus, unused vacation, unreimbursed expenses (including Automobile
Allowance) and Insurance Reimbursement/Payment amounts, if any, shall be payable
in a lump sum within fifteen (15) days after the Termination Date; and

 

(iii)        one and one-half (1.5) times the annual Automobile Allowance and
Insurance Reimbursement/Payment, which amounts shall be payable over the
eighteen (18) month period following the Termination Date in the same manner as
paid prior to the Termination Date.

 

The Executive shall also be entitled to any COBRA benefits to which the
Executive is entitled by law. During the eighteen (18) month period following
the Termination Date, the Executive will be entitled to receive the COBRA
Reimbursement. Thereafter, COBRA benefits shall be at the Executive’s sole
expense.

 

(d)          In the event that the Executive’s employment with the Company is
not terminated by the Company on or prior to the Expiration Date, and the
Executive does not resign his employment on or prior to the Expiration Date,
and, on or prior to the Expiration Date, the Company and the Executive, for any
reason, do not enter into an agreement to extend the term of this Agreement
(whether on modified terms or otherwise) or enter into a new employment
agreement, then, if, within three (3) months following the Expiration Date, the
Company terminates the Executive’s employment without Cause or the Executive
resigns for any reason, the provisions of Section 5(b) shall apply.

 

4

 

 

(e)          If, whether prior to or following a Change in Control, the
Employment Period terminates by reason of (i) the Company’s termination with
Cause, (ii) the Executive’s resignation without Good Reason, or (iii) the
Executive’s death or Disability, then, subject to the provisions of Sections
5(d) and 7(c)(ii), the Executive (or his estate in the case of his death) will
be entitled to receive the amounts specified in clause (ii) of Section 5(b) or
5(c), as the case may be, as well as any COBRA benefits to which the Executive
is entitled by law (at the Executive’s sole expense).

 

(f)          The Cash Severance Amount will be paid in equal bi-weekly
installments over the number of months following the Termination Date
constituting the Cash Severance Amount (i.e., either twelve (12) or eighteen
(18) months) in accordance with the general payroll practices of the Company and
subject to all applicable withholding requirements; provided, however, that the
payment of the Cash Severance Amount, the Automobile Allowance and Insurance
Reimbursement/Payment pursuant to Section 5(b)(iii) and 5(c)(iii) and the COBRA
Reimbursement (collectively, the “Post-Termination Amount”) shall be conditioned
upon the Executive (i) executing and delivering to the Company a general release
of all past and present claims against the Company and its Subsidiaries
substantially in the form attached hereto as Exhibit A (the “Form of Release”),
within twenty-two (22) days of the date the Company delivers such general
release (the “Release”) to the Executive, and (ii) not exercising the
Executive’s revocation right during the period for revocation described in the
Form of Release; provided, further, that, in the event of the Executive’s breach
of this Agreement, then the Company’s obligation to pay any Post-Termination
Amount shall terminate and be of no further force or effect and the Executive
shall be obligated to reimburse the Company for all Post-Termination Amount
payments previously made.  To the extent that any Post-Termination Amount
payments are payable, they shall be made or commence on the fortieth (40th) day
following the Termination Date. The first Post-Termination Amount payment shall
include all amounts that would have been paid following the Termination Date had
the Release been effective immediately following the Termination Date but which
were not yet paid.

 

(g)          Upon the Termination Date, the Executive will be deemed to have
resigned from each position (if any) that he then holds as an officer or
director of the Company or any Subsidiary, and the Executive will take any
action that the Company or any Subsidiary may reasonably request in order to
confirm or evidence such resignation.

 

(h)          Neither the termination or expiration of this Agreement nor the
termination of the Executive’s employment with the Company, whether by the
Company or the Executive, whether for Cause or Without Cause, and whether
voluntary or involuntary, shall affect the continuing operation and effect of
Section 6 hereof, which shall continue in full force and effect according to its
terms. In addition, neither the termination or expiration of this Agreement nor
the termination of the Executive’s employment with the Company, whether by the
Company or the Executive, whether for Cause or Without Cause, and whether
voluntary or involuntary, will result in a termination or waiver of any rights
and remedies that the Company may have under this Agreement and applicable law.

 

5

 

 

(i)          In the event of the termination of this Agreement or the
Executive’s employment, whether by the Company or the Executive, whether for
Cause or Without Cause, and whether voluntary or involuntary, except as
expressly provided for herein, the Executive shall not be entitled to any
further compensation or benefits.

 

(j)          In connection with the determination as to whether the Executive
may have a Disability, the Executive agrees to submit himself for appropriate
medical examination to a physician of the Board’s designation. The determination
as to Disability shall be made in good faith by such selected physician.

 

6.          Restrictive Covenants.

 

(a)          The services of the Executive are unique and extraordinary and
essential to the business of the Company, especially since the Executive shall
have access to the Company’s customer lists, trade secrets and other privileged
and confidential information essential to the Company’s business. Therefore, the
Executive agrees that, as a material inducement to the Company’s execution of
this Agreement, and a condition precedent to the Company’s payment obligations
hereunder and its other covenants herein, if the term of the Executive’s
employment hereunder shall expire or the Executive’s employment shall at any
time terminate for any reason whatsoever, with Cause or Without Cause, for Good
Reason or otherwise, during the Employment Period or otherwise, the Executive
will not at any time within one (1) year after such expiration or termination
(the “Restrictive Covenant Period”), without the prior written approval of the
Company, directly or indirectly, whether individually or as a principal,
officer, stockholder, equity participant, employee, partner, joint venturer,
member, manager, director or agent of, or lender, consultant or independent
contractor to, any Person, or in any other capacity, other than on behalf of or
for the benefit of the Company:

 

(i)          anywhere in the United States of America, engage or participate in
a business which, as of such expiration or termination date, is similar to or
competitive with, directly or indirectly, that of the Company, and shall not
make any investments in any such similar or competitive entity, except that the
Executive may acquire up to one percent (1%) of the outstanding voting stock of
any entity whose securities are listed on a stock exchange or NASDAQ;

 

(ii)         cause or seek to persuade any director, officer, employee,
customer, account, agent or supplier of, or consultant or independent contractor
to, the Company or others with whom the Company has had a business relationship
(collectively, “Business Associates”) to discontinue or materially modify the
status, employment or relationship of such Business Associate with the Company,
or to become employed in any activity similar to or competitive with the
activities of the Company;

 

(iii)        cause or seek to persuade any prospective customer, account,
supplier or other Business Associate of the Company (which at the date of
cessation of the Executive’s employment with the Company was then actively being
solicited by the Company) to determine not to enter into a business relationship
with the Company or to materially modify its contemplated business relationship;

 

6

 

 

(iv)        hire, retain or associate in a business relationship with, directly
or indirectly, any director, officer or employee of the Company; or

 

(v)         solicit or cause or authorize to be solicited, for or on behalf of
the Executive or any third party, any business from, or the entering into a
business relationship with, (a) others who are, or were within one (l) year
prior to the cessation of the Executive’s employment with the Company,
customers, accounts or other Business Associates of the Company, or (b) any
prospective customer, account or other Business Associate of the Company which
at the date of such cessation was then actively being solicited by the Company,
to the extent that such business is related or similar to, or competitive with,
directly or indirectly, the business of the Company.

 

The foregoing restrictions set forth in this Section 6 shall apply likewise
during the Employment Period.

 

(b)          The Executive agrees that, while he is employed by the Company, he
will offer or otherwise make known or available to the Company, as directed by
the Board and without additional compensation or consideration, any business
prospects, contacts or other business opportunities that the Executive may
discover, find, develop or otherwise have available to the Executive in any
field in which the Company is engaged, and further agrees that any such
prospects, contacts or other business opportunities shall be the property of the
Company.

 

(c)          For purposes of this Section 6, the term “Company” shall mean and
include the Company and any and all Subsidiaries and Affiliates of the Company
in existence from time to time.

 

(d)          In connection with the Executive’s agreement to the restrictions
set forth in this Section 6, the Executive acknowledges the benefits accorded to
him pursuant to the provisions of this Agreement, including, without limitation,
the agreement on the part of the Company to employ the Executive during the
Employment Period (subject to the terms and conditions hereof). The Executive
also acknowledges and agrees that the covenants set forth in this Section 6 are
reasonable and necessary in order to protect and maintain the proprietary and
other legitimate business interests of the Company and that the enforcement
thereof would not prevent the Executive from earning a livelihood.

 

(e)          In the event the Executive is entitled to receive a Cash Severance
Amount, he shall be under no obligation to seek other employment to mitigate
such payment, and there shall be no offset against amounts, benefits or
entitlements due the Executive by the Company pursuant to this Agreement on
account of any remuneration or benefits provided by any subsequent employment.

 

(f)          The Executive’s obligations under Section 6(a) shall terminate in
the event the Company materially defaults on its obligation to pay the
Post-Termination Amount to the Executive in accordance with the provisions
hereof, and such default continues uncured for a period of forty-five (45) days
following the date on which the Company receives written notice of such default
from the Executive.

 

7

 

 

(g)          The provisions of the Confidentiality and Proprietary Rights
Agreement, dated as the date hereof, between the Company and the Executive shall
continue in full force and effect notwithstanding the expiration or termination
of this Agreement.

 

7.          Options. In the event that, during the Employment Period, the Board
or the Compensation Committee determines, in its sole discretion, to grant one
or more stock options to the Executive pursuant to the Company’s 2010 Equity
Participation Plan (the “Plan”) or another stock option or equity plan of the
Company, the stock option agreement evidencing such stock option grant shall
provide for the following:

 

(a)          a net exercise provision (as provided for in Section 13(b) of the
Plan);

 

(b)          once the stock option vests, it shall remain exercisable until the
expiration date of the option notwithstanding subsequent termination of
employment with the Company; and

 

(c)          any and all unvested stock options shall vest and become
exercisable (i) in the event of a termination of employment Without Cause or for
Good Reason during the Employment Period (whether following a Change in Control
or otherwise), or (ii) in the event that the Executive’s employment with the
Company is not terminated by the Company on or prior to the Expiration Date, and
the Executive does not resign his employment on or prior to the Expiration Date,
and, on or prior to the Expiration Date, the Company and the Executive, for any
reason, do not enter into an agreement to extend the term of this Agreement
(whether on modified terms or otherwise) or enter into a new employment
agreement, and, within three (3) months following the Expiration Date, there is
a termination of employment Without Cause or the Executive resigns his
employment for any reason.

 

8.          Deductions and Withholding. The Executive agrees that the Company
shall withhold from any and all payments required to be made to the Executive
pursuant to this Agreement all federal, state, local and/or other taxes that are
required to be withheld in accordance with applicable statutes and/or
regulations from time to time in effect.

 

9.          Code Sections 409A, 280G and 4999.

 

(a)          The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (together with the regulations and guidance promulgated thereunder,
“Code Section 409A”), and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
parties hereto of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A.

 

8

 

 

(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits constituting deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination of
employment is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean “separation
from service.” If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six (6)
month period measured from the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 9(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified herein.

 

(c)          All expenses or other reimbursements under this Agreement shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

 

(d)          For purposes of Code Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within sixty (60) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

 

(e)          In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

 

(f)          Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any payments or benefits received or to be received
by the Executive in connection with the Executive’s employment with the Company
(or termination thereof) would subject the Executive to the excise tax imposed
under Section 280G or 4999 of the Code (the “Excise Tax”), and, if the net-after
tax amount (taking into account all applicable taxes payable by the Executive,
including any Excise Tax) that the Executive would receive with respect to such
payments or benefits does not exceed the net-after tax amount the Executive
would receive if the amount of such payment and benefits were reduced to the
maximum amount which could otherwise be payable to the Executive without the
imposition of the Excise Tax, then, to the extent necessary to eliminate the
imposition of the Excise Tax, (i) such cash payments and benefits shall first be
reduced (if necessary, to zero) and (ii) all other non-cash payments and
benefits shall next be reduced. The determination of whether any reduction in
such payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence will be made at the expense of the
Company by independent accountants or benefits consultants selected by the
Company, and the Executive shall have the right to review such determination.

 

9

 

 

10.         Representations and Warranties. The Executive represents and
warrants to the Company and its Subsidiaries that: (a) the Executive is not a
party to or bound by any employment, noncompete, nonsolicitation, or similar
agreement with any other Person; (b) the Executive is not a party to or bound by
any nondisclosure, confidentiality or similar agreement with any other Person
that would affect the Executive’s ability to perform his responsibilities on
behalf of the Company; and (c) this Agreement constitutes a valid and legally
binding obligation of the Executive, enforceable against him in accordance with
its terms. The Company represents that this Agreement constitutes a valid and
legally binding obligation of the Company, enforceable against it in accordance
with its terms. All representations and warranties contained herein will survive
the execution and delivery of this Agreement.

 

11.         Indemnification. The Company shall, to the fullest extent permitted
by applicable law, indemnify and hold harmless the Executive from and against
any liability, damage, claim or expense incurred by him by reason of any act
performed or omitted to be performed by the Executive in connection with the
Executive’s employment with, or services for, the Company, such indemnification
to include, without limitation, the advance payment of attorneys fees and other
expenses reasonably incurred by the Executive in connection with defending, or
otherwise resolving, any claim based on any such act or omission. Such advances
shall be made within thirty (30) days after the Executive’s presentation of an
invoice for such expenses. The Executive shall also be covered under any
directors’ and officers’ liability insurance policies maintained for officers or
directors of the Company on no less favorable a basis than that applying to the
Company’s officers and directors in general. The Executive’s coverage under such
policies shall continue during the Employment Period, and for not less than six
(6) years thereafter, at the level then in effect for current officers and
directors of the Company and shall be provided by the Company at its expense.

 

12.         Certain Definitions. When used in this Agreement, the following
terms will have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more of its intermediaries, controls, is controlled
by or is under common control with such Person.

 

10

 

 

“Cause” means any one or more of the following: (i) in the reasonable judgment
of the Board, the Executive acts (including a failure to act) in a manner that
constitutes gross misconduct or gross negligence or that is otherwise materially
injurious to the Company or its Subsidiaries; (ii) the Executive breaches any
material term of this Agreement; (iii) in the reasonable judgment of the Board,
the Executive has committed an act of fraud or misappropriation, or other act of
dishonesty or illegal business practices relating to the Company or any of its
Subsidiaries, customers or suppliers; (iv) the Executive’s commission of any act
which, if the Executive were convicted, would constitute a felony, a crime of
moral turpitude or a crime involving the illegal use of drugs, or the
Executive’s entry of a plea of guilty or no contest thereto; (v) the Executive’s
willful failure or refusal to perform specific directives of the Board; (vi) any
alcohol or other substance abuse on the part of the Executive; (vii) any
excessive absence of the Executive from his employment during normal working
hours for reasons other than vacation or disability; (viii) the Executive’s
breach of any other material obligation under this Agreement; or (ix) any
misrepresentation on the Employee’s part herein set forth. Notwithstanding the
foregoing, if any act or omission described in the above definition of “Cause”
is susceptible to cure (as determined in the reasonable discretion of the
Board), the Executive shall have forty-five (45) days after notice from the
Board to cure such violation to the reasonable satisfaction of the Board;
provided, however, that, once the Company has given the Executive a cure period
with regard to any act or omission, the Company shall not be required to give
the Executive a cure period for any and all other acts or omissions. Any notice
to the Executive of termination for “Cause” shall be in writing and shall
specify in reasonable detail the Executive’s acts or omissions that the Company
considers to be “Cause.”

 

“Change in Control” means:

 

(a)          the consummation of a consolidation or merger of the Company,
whether or not the Company is the continuing or surviving corporation, if, after
such merger or consolidation, the holders of the Common Stock of the Company
immediately prior to the consolidation or merger hold less than 50% of the
voting power of the surviving entity (or the parent thereof); or

 

(b)          a sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company (other than to one of its Subsidiaries);

 

(c)          a change in the majority composition of the Board within a 24-month
period unless the election or nomination for election by the Company’s
stockholders of each new director was approved by a vote of two-thirds of the
directors then still in office who were in office at the beginning of the 24
month period;

 

(d)          any Person or group of Persons acting in concert and Affiliates
thereof, acquires, directly or indirectly, more than 50% of the outstanding
shares of voting stock of the Company; provided that this clause (d) shall not
apply to an underwritten public offering of the Company’s securities.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985 as
amended from time to time.

 

“Disability” has the meaning given to such term under the Company’s long-term
disability insurance plan or, if no such plan exists, then “Disability” means
that the Executive is unable, due to illness, accident or other physical or
mental incapacity, to perform substantially all of his duties and
responsibilities (provided that, in any such case, the Executive shall have
satisfied such criteria for a period of at least twelve (12) consecutive
months).

 

11

 

 

“Good Reason” means, without the Executive’s written consent, (i) the assignment
to the Executive of duties inconsistent with the duties of a Chief Executive
Officer, except in the case of a Change in Control (provided that the Executive
remains in a management position); (ii) a reduction in the Executive’s Salary,
Bonus or other benefits, except as part of a Company-wide reduction in
compensation and/or benefits for employees (provided that the Executive’s
reduction is consistent, on a proportional basis, with the reductions imposed on
all of the Company’s executive officers); (iii) the relocation of the Executive
to an office more than fifty (50) miles from the Company Offices; (iv) the
Executive is removed or not appointed as a member of the Board; (v) the Company
fails to acquire the assignment of this Agreement by acquiring Person in a
Change in Control transaction; or (vi) any other material breach by the Company
of the provisions hereof.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

 

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such Person or one (1) or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by any Person or one (1) or more Subsidiaries of such
Person or entity or a combination thereof. For purposes hereof, a Person or
Persons will be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity if such
Person or Persons will be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or will be or
control any managing director, managing member, or general partner of such
limited liability company, partnership, association or other business entity.
Unless stated to the contrary, as used in this Agreement the term Subsidiary
means a Subsidiary of the Company.

 

“Termination Date” means the date on which the Employment Period ends pursuant
to Section 5(a).

 

13.         Cooperation in Legal Matters. The Executive will cooperate with the
Company and its Subsidiaries during the Employment Period and thereafter with
respect to any pending or threatened claim, action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (the “Claims”), by being
reasonably available to testify on behalf of the Company or any Subsidiaries,
and to assist the Company and its Subsidiaries by providing information, meeting
and consulting with the Company and its Subsidiaries or their representatives or
counsel, as reasonably requested. The Executive agrees not to disclose to or
discuss with anyone who is not assisting the Company or any Subsidiary with the
Claims, other than the Executive’s personal attorney, the fact of or the subject
matter of the Claims, except as required by law. The Executive further agrees to
maintain the confidences and privileges of the Company and its Subsidiaries, and
acknowledges that any such confidences and privileges belong solely to the
Company and its Subsidiaries and can only be waived by the Company or any
Subsidiary, not the Executive. In the event that the Executive is subpoenaed to
testify, or otherwise requested to provide information in any matter relating to
the Company or any Subsidiary, the Executive agrees to promptly notify the
Company after receipt of such subpoena, summons or request for information, to
reasonably cooperate with the Company or any Subsidiary with respect to such
subpoena, summons or request for information, and to not voluntarily provide any
testimony or information unless required by law or permitted by the Company. The
Company will reimburse the Executive for all reasonable attorneys fees incurred
in providing such testimony or information.

 

12

 

 

14.         Miscellaneous.

 

(a)          Notices. All notices, demands or other communications to be given
or delivered by reason of the provisions of this Agreement will be in writing
and will be deemed to have been given (i) on the date of personal delivery to
the recipient or an officer of the recipient, (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested. Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:

 

if to the Executive, to:

 

9 Colgate Lane

Woodbury, New York 11797

 

if to the Company, to:

 

40 Marcus Drive, Suite One

Melville, New York 11747

Facsimile: (631) 760-8414

Attention: Vice President of Operations

 

with a copy, which will not constitute notice to the Company, to:

 

Certilman Balin Adler & Hyman, LLP

90 Merrick Avenue

East Meadow, New York 11554

Facsimile: (516) 296-7111

Attention: Fred Skolnik, Esq.

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(b)          Consent to Amendments. No modification, amendment or waiver of any
provision of this Agreement will be effective against any party hereto unless
such modification, amendment or waiver is approved in writing by such party. No
other course of dealing among the Company, the Subsidiaries, and the Executive
or any delay in exercising any rights hereunder will operate as a waiver by any
of the parties hereto of any rights hereunder.

 

13

 

 

(c)          Assignability and Binding Effect. This Agreement will be binding
upon and inure to the benefit of the Executive and his heirs, legal
representatives, executors, administrators or successors, and will be binding
upon and inure to the benefit of the Company and its successors and assigns. The
Executive may not assign, transfer, pledge, encumber, hypothecate or otherwise
dispose of this Agreement, or any of his rights or obligations hereunder, and
any such attempted assignment or disposition shall be null and void and without
effect.

 

(d)          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

 

(e)          Headings and Sections. The headings in this Agreement are inserted
for convenience only and are in no way intended to describe, interpret, define,
or limit the scope, extent or intent of this Agreement or any provision of this
Agreement. Unless the context requires otherwise, all references in this
Agreement to Sections, Exhibits or Schedules will be deemed to mean and refer to
Sections, Exhibits or Schedules of or to this Agreement.

 

(f)          Governing Law. All issues and questions concerning the application,
construction, validity, interpretation and enforcement of this Agreement and any
exhibits and schedules to this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions that would cause the
application of the laws of any jurisdiction other than the State of New York.

 

(g)          Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH
PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(h)          Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT WILL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT IN THE EASTERN DISTRICT OF
NEW YORK, AND EACH PARTY HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR
PROCEEDINGS. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OR ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT
AND HEREBY FURTHER WAIVES ANY CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

14

 

 

(i)          Service of Process. WITH RESPECT TO ANY AND ALL SUITS, LEGAL
ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT, EACH PARTY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY ANY MEANS SPECIFIED FOR NOTICE PURSUANT TO SECTION 14(a).

 

(j)          Confidentiality. The parties agree that this Agreement and the
Release (if and when executed) are confidential and each party agrees not to
disclose any information regarding the terms of this Agreement or the Release to
any Person, except that the Company may disclose information regarding the terms
of this Agreement or the Release to its Affiliates and any lenders or as
required by law or regulation or the rules of any stock exchange or market on
which the Company’s securities are listed or traded, and the Executive may
disclose information regarding the terms of this Agreement or the Release to his
immediate family. Each party may also disclose this information to its tax,
legal or other counsel. Each party shall instruct each of the foregoing not to
disclose the same to anyone.

 

(k)          No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof will arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

(l)          Entire Agreement. Except as otherwise expressly set forth in this
Agreement, this Agreement and the other agreements referred to in this Agreement
embody the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement, and supersede
and preempt any prior understandings, agreements, or representations by or among
the parties or their predecessors, written or oral, that may have related to the
subject matter of this Agreement in any way, including the Employment Agreement,
dated as of October 4, 2010, between the Company and the Executive, as amended.
This Agreement will be deemed effective on the date hereof upon the execution
hereof.

 

(m)          Time. Whenever the last day for the exercise of any privilege or
the discharge or any duty hereunder falls upon a day that is not a business day,
the party having such privilege or duty may exercise such privilege or discharge
such duty on the next succeeding day that is a business day.

 

(n)          Certain Terms. The use of the word “including” herein means
“including without limitation.” Any definitions used herein defined in the
plural will be deemed to include the singular as the context may require and any
definitions used herein defined in the singular will be deemed to include the
plural as the context may require. References to “Dollars” or “$” are references
to the lawful currency of the United States of America.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

  BIORESTORATIVE THERAPIES, INC.         By:         Name:  Mandy Clyde   Title:
Vice President of Operations                  Mark Weinreb

 

 

 

 

SCHEDULE A

 

Position:   President, Chief Executive Officer and Chairman of the Board      
Per Annum Salary:   $400,000       Bonus:   2015: 50% of Per Annum Salary      
    2016 and 2017: 50% of Per Annum Salary based upon the satisfaction of
certain performance goals.  The performance goals will be established during
2015 by the Compensation Committee of the Board (the “Compensation Committee”)
based upon the level of achievement of the Company’s corporate goals and
objectives for the calendar year with respect to which the Bonus relates and the
Executive’s individual performance (in each case, as reasonably determined by
the Compensation Committee).  The Compensation Committee will take into
consideration the Executive’s input with respect to the establishment of the
Executive’s individual goals and objectives.  The Compensation Committee may, in
its discretion, award the Executive a Bonus in an amount greater than 50% of Per
Annum Salary depending on the Executive’s level of achievement of the
performance targets.       Monthly Automobile     Allowance:   $600       Annual
Insurance     Premium     Reimbursement/Payment:   $30,000       Annual
Vacation:   4 weeks

 

 

 

 

EXHIBIT A

 

GENERAL RELEASE

 

I, Mark Weinreb, in consideration of and subject to the performance by
BioRestorative Therapies, Inc., a Delaware corporation (the “Company”), of its
obligations under the Executive Employment Agreement by and between the Company
and myself, dated as of March 9, 2015 (as amended from time to time, the
“Agreement”), do hereby release and forever discharge as of the date hereof, (i)
the Company and (ii) each of its subsidiaries, affiliates and predecessors
(including, without limitation, and to the extent that they could be liable in
respect of their position with any of the foregoing, each of the present and
former managers, directors, officers, direct or indirect equity holders, agents,
representatives, employees, subsidiaries, affiliates, predecessors, successors,
assigns, beneficiaries, heirs, executors, insurers, personal representatives,
and attorneys of the parties referenced in clauses (i) and (ii) above)
(collectively, the “Released Parties”) to the extent provided below.

 

1.          I understand that any payments or benefits paid or granted to me
under Section 5 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 5(b)(i) and (iii) or Section 5(c)(i) and (iii)
of the Agreement, or the COBRA Reimbursement (as such term is defined in the
Agreement), unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter or breach this General
Release. I also acknowledge and represent that I have received all payments and
benefits the payment and provision of which were due to me, as of the date
hereof, by virtue of any employment by the Company.

 

2.          Except as provided in paragraph 4 below, I knowingly and voluntarily
(for myself, my heirs, executors, administrators and assigns) release and
forever discharge the Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against any of the Released Parties which I, my
spouse, or any of my heirs, executors, administrators or assigns, may have,
which arise out of or are connected with my employment with, or my separation or
termination from, the Company (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other federal, state or local law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company or any of its
affiliates; or any claim for wrongful discharge, breach of contract, infliction
of emotional distress or defamation; or any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”). Notwithstanding any
other provision of this General Release to the contrary, this General Release
does not encompass, and I do not release, waive or discharge, the obligations of
any of the Released Parties (a) to make the payments and provide the other
benefits contemplated by the Agreement, (b) under any restricted stock
agreement, option agreement or other agreement pertaining to my equity
ownership, or (c) under any indemnification or similar agreement with me.

 

 

 

 

3.          I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

 

4.          I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.          In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against any Released Party, or in the event I should
seek to recover damages against any Released Party in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims. I further agree that I have not filed and am not aware
of any pending Claim as of the execution of this General Release.

 

6.          I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7.          Nothing in this Agreement shall be construed to preclude me from
participating or cooperating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission or any other state or federal
administrative agency. However, in the event that a charge or complaint is filed
against the Released Parties, or any of them, with any administrative agency or
in the event of an authorized investigation, charge or lawsuit filed against the
Released Parties, or any of them, by any administrative agency, I expressly
waive and shall not accept any award or damages therefrom.

 

 

 

 

8.          Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any of
my rights or claims arising out of any breach by the Company after the date
hereof of the Agreement if and to the extent those rights, in each case by their
specific terms, survive termination of my employment with the Company.

 

9.          Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. However,
should paragraph 2 of this General Release be declared or determined by any
tribunal, administrative agency or court of competent jurisdiction to be illegal
or invalid, and should I thereupon seek to institute any claims that would have
been within the scope of paragraph 2, the Company shall be entitled to immediate
repayment, and I shall immediately return, all of the severance payments that I
have received, and the Company shall not be obligated to make any further
severance payments.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

10.         I HAVE READ IT CAREFULLY;

 

11.         I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

12.         I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

13.         I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT
TO DO SO OF MY OWN VOLITION;

 

14.         I HAVE BEEN ADVISED I HAVE TWENTY-ONE (21) CALENDAR DAYS TO REVIEW
THIS GENERAL RELEASE;

 

15.         I AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD;

 

16.         I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
GENERAL RELEASE TO REVOKE IT AND THAT THIS GENERAL RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

 

 

 

17.         I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

18.         I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:                 Mark Weinreb  

 

 

 